 

Exhibit 10.37

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND

RESERVATION OF RIGHTS

 

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND RESERVATION OF RIGHTS
(this “Amendment”) is made and entered into as of May 7, 2020, by and among ACF
FINCO I LP, a Delaware limited partnership (“Lender”), JOHN KEELER & CO. INC., a
Florida corporation doing business as Blue Star Foods (“Blue Star”) and COASTAL
PRIDE SEAFOOD, LLC, a Florida limited liability company (“Coastal”; Blue Star
and Coastal, each a “Borrower” and collectively, “Borrowers”).

 

Recitals:

 

WHEREAS, Lender and Borrowers are parties to a certain Loan and Security
Agreement dated as of August 31, 2016 (as at any time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”);

 

WHEREAS, Events of Default have occurred and are continuing under the Loan
Agreement;

 

WHEREAS, Borrowers have advised Lender that Blue Star has applied for a Small
Business Administration Payroll Protection Program loan;

 

WHEREAS, the incurrence of such loan would constitute Indebtedness that is not
permitted under the Loan Agreement; and

 

WHEREAS, notwithstanding the existence of certain Events of Default, Borrowers
have requested that Lender amend the Loan Agreement to permit such Indebtedness;
and

 

WHEREAS, Lender is willing to amend the Loan Agreement on the terms and subject
to the conditions set forth below.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.

 

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

(a) by adding the following new ARTICLE 12 to the Loan Agreement immediately
following the end of ARTICLE 11:

 

ARTICLE 12. SBA PPP LOAN PROVISIONS.

 

12.1 Defined Terms. The following terms shall have the meanings set forth below:

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act, and applicable rules and regulations, as amended from time to time.

 

 

 

 

“CARES Forgivable Uses” means uses of proceeds of a SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.

 

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means a loan incurred by Borrower under 15 U.S.C. 636(a)(36) (as
added to the Small Business Act by Section 1102 of the CARES Act).

 

“SBA PPP Loan Lender” means U.S. Century Bank, or such other SBA PPP Loan lender
acceptable to Lender in its sole discretion.

 

“SBA PPP Loan Date” means the date on which Borrower receives the proceeds of
the SBA PPP Loan.

 

12.2 Incurrence of SBA PPP Loan. Notwithstanding anything contained in this
Agreement, including any restrictions on the ability of Borrower to incur
Indebtedness, Borrower may incur Indebtedness in the form of the SBA PPP Loan
from the SBA PPP Loan Lender in an amount not to exceed $344,763.26 in the
aggregate.

 

12.3 Mandatory Prepayment. Notwithstanding anything contained in this Agreement,
the incurrence by Borrower of a SBA PPP Loan shall not trigger a mandatory
prepayment or constitute a prepayment event under this Agreement.

 

12.4 Representations and Warranties. Borrower hereby represents and warrants
that (a) Borrower is an eligible “small business” for a SBA PPP Loan under the
CARES Act, (b) Borrower intends to use the proceeds of the SBA PPP Loan for
CARES Payroll Costs and other CARES Forgivable Uses, (c) Borrower agrees to
comply with the rules and regulations of the SBA, the Small Business Act, and
the CARES Act in all material respects, and (d) all disclosures and
representations made by Borrower on its SBA PPP Loan application form (SBA Form
2483) are true and correct in all respects.

 

12.5 Affirmative Covenants.

 

(a) The SBA PPP Loan will be an unsecured obligation of Borrower.

 

(b) Borrower shall, within two (2) Banking Days after the SBA PPP Loan Date,
deliver to Lender duly executed copies of all material loan documents evidencing
the SBA PPP Loan.

 

(c) Borrower shall use all of the proceeds of the SBA PPP Loan exclusively for
CARES Forgivable Uses in the manner required under the CARES Act to obtain
forgiveness of the SBA PPP Loan, which as of the SBA PPP Loan Date, requires
that Borrower use not less than 75% of the SBA PPP Loan proceeds for CARES
Payroll Costs. Without limiting the foregoing, in no event shall the SBA PPP
Loan proceeds be applied to repay any portion of the Obligations (other than any
such amounts consisting of interest).

 

-2-

 

 

(d) Notwithstanding anything contained in this Agreement, from and after the SBA
PPP Loan Date and until determination of the forgiveness of the SBA PPP Loan by
the SBA, SBA PPP Loan Lender, or such other agency or entity that will determine
the forgiveness of the SBA PPP Loans, Borrower shall maintain the proceeds of
the SBA PPP Loan in) a separate deposit account that contains no other funds
other than the proceeds of the SBA PPP Loan (such separate deposit account, the
“SBA PPP Loan Account”), which is not subject to (x) a deposit account control
agreement (except in favor of Lender), (y) a sweep mechanism on favor of any
Person, or (z) set-off in favor of the SBA PPP Loan Lender. Borrower shall
provide Lender read-only access to the SBA PPP Loan Account and all account
statements related thereto. No later than thirty (30) days after the earlier of
(1) the date of determination by the SBA, SBA PPP Loan Lender, or such other
agency or entity that will determine the forgiveness of the SBA PPP Loans and
(2) the 121st day after the SBA PPP Loan Date, Borrower shall deliver a deposit
account control agreement in favor of Lender over the SBA PPP Loan Account, in
form and substance acceptable to Lender, or evidence reasonably acceptable to
Lender that the SBA PPP Loan Account has been closed.

 

(e) Borrower shall deliver to Lender a weekly disbursements journal, from the
SBA PPP Loan Account, with sufficient detail for Lender to identify the
recipients of the proceeds of the SBA PPP Loan and otherwise in form and
substance acceptable to Lender.

 

(f) Borrower shall (i) maintain all records required to be submitted in
connection with the forgiveness of the SBA PPP Loan, (ii) apply for forgiveness
of the SBA PPP Loan in accordance with regulations implementing Section 1106 of
the CARES Act within 30 days after the last day of the eight week period
immediately following the SBA PPP Loan Date, (iii) provide Lender with a copy of
its application for forgiveness and all supporting documentation required by the
SBA or the SBA PPP Loan Lender in connection with the forgiveness of the SBA PPP
Loan, and (iv) notify Lender, no later than two (2) Banking Days after
Borrower’s receipt of any determination made with respect to such application
for forgiveness under the CARES Act.

 

12.6 Treatment of SBA PPP Loan in Loan Covenants. Notwithstanding anything
contained in this Agreement, the SBA PPP Loan (other than interest thereon, to
the extent not eligible for forgiveness) shall be disregarded for purposes of
calculating financial covenants (or any component definition) in this Agreement,
except that if any portion of the SBA PPP Loan is not forgiven, for purposes of
calculating financial covenants in this Agreement, the unforgiven portion (a)
will not be disregarded and (b) will be deemed to have been incurred as of the
date of determination by the SBA or the SBA PPP Loan Lender that such portion is
not forgiven. Without limiting the foregoing, (i) any forgiven portion of the
SBA PPP Loan shall be disregarded in the calculation of EBITDA (whether through
inclusion in net income or otherwise) and (ii) the balance in the SBA PPP Loan
Account shall be excluded from any liquidity calculations.

 

12.7 Prohibition on the Prepayment of the SBA PPP Loan. Borrower may not prepay
the SBA PPP Loan in whole or in part, without the prior written consent of
Lender.

 

-3-

 

 

12.8 Event of Default. Notwithstanding anything to the contrary contained in
this Agreement, it shall be an immediate an incurable Event of Default hereunder
if Borrower fails to comply with any provision set forth in this ARTICLE 12.

 

(b) by amending the Definitions Schedule to the Loan Agreement by deleting
clause (b) of the definition of “Borrowing Base” contained therein and
substituting the following in lieu thereof:

 

(b) the least of (i) $10,000,000, (ii) seventy percent (70%) of the Value of
Eligible Inventory at such time, and (iii) eighty-five percent (85%) of the NOLV
of Eligible Inventory, less

 

3. Reservation of Rights. Lender previously notified Borrowers of the existence
of certain Events of Default under Section 9.1(c) of the Loan Agreement due to
Borrowers’ failure to: (a) deliver to Lender, within 30 days after calendar
month end, Borrowers’ monthly financial statements for the month ending December
31, 2019, as required by Section 6.5 of the Loan Agreement, and (b) maintain
EBITDA of (i) not less than ($50,000) for the one month period ending November
30, 2019, (ii) not less than ($50,000) for the one month period ending December
31, 2019, (iii) not less than ($25,000) for the four month period ending January
31, 2020, and (b) not less than $18,000 for the five month period ending
February 29, 2020, in each case, as required by Section 8.22 of the Loan
Agreement (collectively, the “Previously Noticed Specified Defaults”). In
addition, Lender hereby notifies Borrowers of the existence of additional Events
of Default under (a) Section 9.1(c) of the Loan Agreement as a result of
Borrowers’ failure to deliver to Lender, on or before December 31, 2019, its
financial projections for the 2020 Fiscal Year and each succeeding Fiscal Year
ending on or prior to the Revolving Credit Termination Date, as required under
Section 6.7 of the Loan Agreement and (b) Section 9.1(e) of the Loan Agreement
as a result of Borrowers’ failure to deliver to Lender the original Perfect Crab
Note (as defined in that certain Joinder and Seventh Amendment to Loan and
Security Agreement dated as of November 26, 2019, among Borrowers and Lender
(the “Seventh Amendment”)), as required under Section 12 of the Seventh
Amendment (the “Additional Specified Defaults”, and together with the Previously
Noticed Specified Defaults, the “Specified Defaults”). As a result of the
Specified Defaults, Lender is legally entitled to, among other things: (a)
declare all of the Obligations immediately due, payable and performable and to
enforce collection of the Obligations by repossessing and disposing of any
interest in the Collateral, and to proceed against any and all of Borrowers and
Guarantors for any deficiency, and (b) pursue and enforce any and all of its
remedies against Borrowers, Guarantors, and any Collateral as are more
specifically set forth in the Loan Documents or as is otherwise permitted under
applicable law.

 

Lender reserves all of its rights and remedies under the Loan Agreement, the
other Loan Documents and applicable law. Without limiting the foregoing, Lender
previously elected to charge (and continues to charge) the Default Rate
effective as of April 1, 2020, and interest shall continue to accrue at such
rate during the continuance of the Specified Default or any other Event of
Default. By signing this Amendment, Borrowers acknowledge Lender’s election.

 

Lender has not agreed to (and has no obligation whatsoever to discuss, negotiate
or agree to any restructuring, modification, amendment, waiver or forbearance
with respect to the Obligations or any of the terms of the Loan Documents. The
execution and delivery of this Amendment has not established any course of
dealing between the parties or created any obligation or agreement of Lender
with respect to any future restructuring, modification, amendment, waiver or
forbearance with respect to the Obligations or any of the terms of the Loan
Documents.

 

-4-

 

 

Lender’s honoring of any future request for one or more Loans or other Advances
under the Loan Agreement will not operate as a waiver of any Specified Default
or other Event of Default or any right or remedy under the Loan Agreement or any
of the other Loan Documents and will not be deemed to establish a course of
dealing or course of conduct so as to justify any expectation by Borrowers that
Lender will make future advances during the continuance of any Event of Default
(including, but not limited to, the Specified Defaults).

 

4. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

5. Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by such Borrower
are legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower); the security interests and
liens granted by such Borrower in favor of Lender are duly perfected, first
priority security interests and liens; and the unpaid principal amount of the
Loans on and as of the opening of business on May 7, 2020, totaled
$4,063,512.84.

 

6. Representations and Warranties. Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof other than the Specified Defaults; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower and this
Amendment has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

 

7. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

 

8. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

9. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

 

(a) Lender shall have received each of the following:

 

(i) a counterpart of this Amendment duly executed by Borrowers and acknowledged
by Guarantors;

 

(ii) such other documents, instruments and agreements as Lender may require; and

 

(b) No Default or Event of Default shall exist other than the Specified
Defaults.

 

9. Expenses of Lender. Borrowers agree to pay, on demand, all costs and expenses
incurred by Lender in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

 

-5-

 

 

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

12. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

13. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

14. Further Assurances. Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

15. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

16. Release of Claims. To induce Lender to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that any Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Lender that no
Borrower has transferred or assigned to any Person any claim that any Borrower
ever had or claimed to have against Lender.

 

17. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Signature pages follow]

 

-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

LENDER:       ACF FINCO I LP         By: /s/ John Nooney   Name: John Nooney  
Its: Managing Director  

 

BORROWERS:       JOHN KEELER & CO. INC.         By: /s/ John Keeler   Name: John
Keeler   Its: CEO  

 

COASTAL PRIDE SEAFOOD, LLC         By: /s/ John Keeler   Name: John Keeler  
Its: CEO  

 



[Eighth Amendment to Loan and Security Agreement and Reservation of Rights] 

 

 

 

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Lender hereby (i) acknowledges receipt of a copy of the foregoing
Eighth Amendment to Loan and Security Agreement and Reservation of Rights (the
“Amendment”); (ii) consents to Borrowers’ execution and delivery thereof; (iii)
agrees to be bound thereby; (iv) affirms that nothing contained therein shall
modify in any respect whatsoever its guaranty of the Obligations and reaffirms
that such guaranty is and shall remain in full force and effect; and (v) hereby
releases, acquits and forever discharges Lender, and all officers, directors,
agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Guarantor now has or ever had
against Lender arising under or in connection with such guaranty, any of the
Loan Documents or otherwise.

 

IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
as of the date of the Amendment.

 

  /s/ John Keeler   JOHN R. KEELER

 

  BLUE STAR FOODS CORP.         By: /s/ John Keeler   Name: John Keeler   Its:
CEO

 

 

